 

Exhibit 10.33

 

TEMPORARY AMENDMENT

TO PURCHASE AGREEMENT

 

                This Temporary Amendment to Purchase Agreement (“Agreement”)
dated as of the date first set forth below (the “Effective Date”) is entered
into by and between Great Plains Ethanol, LLC, a South Dakota limited liability
company (the “Buyer”), with, for purposes of this Agreement, an address of 27716
462nd Ave., Chancellor, South Dakota 57015, and Mueller Pallets, LLC, a South
Dakota limited liability company (the “Seller”), with, for the purposes of this
Agreement, an address of 27059 Mueller Place, Sioux Falls, South Dakota 57108.

 

RECITALS

 

                WHEREAS, Seller is in the business of selling scrap wooden
pallets, wood chips and related scrap wood products (the particular “Product”
which Buyer shall purchase pursuant to this Agreement is more specifically
defined in Article IV, below);

 

                WHEREAS, Seller and Buyer entered into a Purchase Agreement
dated December 27, 2006 (the “Initial Purchase Agreement”) (a copy of which is
attached hereto as Exhibit A and incorporated herein by this reference) whereby
Buyer agreed, subject to certain terms and conditions to purchase Product from
Seller;

 

                WHEREAS, Seller and Buyer desire to temporarily modify the terms
of the Initial Purchase Agreement by and through this Agreement;

 

                WHEREAS, Seller and Buyer acknowledge and agree that this
Agreement shall be in substitution of all duties and obligations of the parties
arising under the Initial Purchase Agreement for that period of time from
December 1, 2007 through and including July 18, 2008, subject to extension by
Buyer on a week-to-week basis, but only for that period from July 18, 2008
through and including September 1, 2008, upon notice to Seller (the “Substituted
Agreement Period”); and

 

                WHEREAS, Seller and Buyer acknowledge and agree that, upon
expiration of the Substituted Agreement Period, this Agreement shall expire and
all duties and. obligations under the Initial Purchase Agreement shall again
become valid and enforceable for the remainder of the term of the Initial
Purchase Agreement (as set forth in Article III of the Initial Purchase
Agreement).

 

                NOW THEREFORE, in consideration of mutual covenants contained
herein, the parties agree, for the duration of the Substituted Agreement Period,
as follows:

 

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

Quantity and Payments

 

                In substitution of its obligations to make purchases from Seller
under the Initial Purchase Agreement for that period from December 1, 2007
though the expiration of the Substituted Agreement Period, Buyer shall purchase
and prepay from Seller a total of 13,860 tons of Product. Buyer commits to
purchase and prepay for Fifteen Thousand Dollars ($15,000.00) of Product per
week for thirty-three (33) weeks for a prepay purchase total of Four Hundred
Ninety-Five Thousand Dollars ($495,000.00) during the Substituted Agreement
Period. Such purchases by Buyer and payments to Seller shall be deemed full
satisfaction of Buyer’s obligations under the Initial Purchase Agreement for
that period from December 1, 2007, through and including July 18, 2008, subject
to Buyer’s right to extend the Substituted Agreement Period on a week-to-week
basis upon notice to Seller. The first eleven (11) of the thirty-three (33)
payments shall be made by Buyer to Seller by personal delivery of a check to
Seller’s business no later than February 20, 2008 in the amount of $l65,000.00.
If the Substituted Agreement Period is extended by Buyer as allowed herein,
Buyer shall make additional $15,000.00 payments to Seller, one such payment for
each week the Substituted Agreement Period is extended by Buyer. In addition to
the $165,000 payment, Buyer shall pay to Seller the sum of $6,600.00 in sales
tax as part of the initial payment. This payment of $165,000 plus applicable
sales tax shall be for 4,620 tons of Product which Seller shall store for Buyer
pursuant to the terms of Article II of this Agreement unless otherwise directed
by Buyer.

 

                Buyer shall make the remaining payments on a weekly basis, with
payments to be made on Thursday of each week; unless such day is a holiday then
payment shall be made on the next business day that is not a legal holiday until
the remaining twenty-two (22) payments are made.  For purposes of this
Article I, a payment is deemed made when deposited with the United States Postal
Service, first class postage prepaid. All payments shall be subject to
applicable state and local sales taxes and the actual amount of the weekly
payment from Buyer to Seller shall be adjusted to include applicable taxes.
Seller shall provide Buyer with the amount of sales tax due on a per payment
basis. Seller shall issue receipts for each payment received from Buyer on a
weekly basis reciting the amount of the payment, applicable sales taxes
included.

 

ARTICLE II

Storage

 

                Seller shall store, at Seller’s place of business or such other
locations designated and used by Seller for storage, all of Buyer’s Product
purchased and prepaid pursuant to

 

 

2

--------------------------------------------------------------------------------


 

this Agreement.  Buyer acknowledges that Seller will stockpile Buyer’s Product
at several different locations.  Buyer shall have the right to personally
inspect such stockpiles upon 24 hours notice to Seller and during Seller’s
normal business hours. In the absence of Seller’s gross negligence or willful
misconduct, the risk of loss for the Product shall be on Buyer.

 

ARTICLE III

Term

 

                The Term of this Agreement shall be for the Substituted
Agreement Period, as defined above.  Upon the expiration of the Term of this
Agreement, the Initial Purchase Agreement shall again become valid and
enforceable obligations of the parties and for the remainder of the term of the
Initial Purchase Agreement (as set forth in Article III of the Initial Purchase
Agreement).

 

ARTICLE IV

Product

 

                The Product to be purchased by Buyer from Seller pursuant to
this Agreement shall be “2” minus” “wet” Product. The acceptable moisture range
of the Product shall be 15% to 30% upon delivery to Buyer.

 

ARTICLE V

Delivery of Product and Fuel-Related Surcharge

 

                                                A.            Delivery of
Product. Unless the Substituted Agreement Period is extended by Buyer, Seller
shall store the Product on behalf of Buyer until the 18th day of July 2008.  If
Buyer is not prepared to begin accepting shipments of the stored Product on
July 18, 2008 or the last of the week-to-week extensions of the Substituted
Agreement Period, if any, Buyer agrees to make alternative arrangements for the
Product’s storage given the limited space available for Seller to store Buyer’s
Product.

 

                The stored Product shall be delivered as follows: Subject to
Buyer’s right to  extend the Substituted Agreement Period, as of July 18, 2008,
the Initial Purchase Agreement shall take effect and Buyer must begin purchasing
and receiving a minimum of 150 tons per day of Product from Seller pursuant to
the terms of the Initial Purchase Agreement. Provided Buyer has purchased the
minimum of 150 tons per day, Buyer may also request that Seller deliver up to an
additional 84 tons per day (i.e., four truckloads) of the stored Product. Such
delivery of the additional product will depend upon the availability of Seller’s
trucks on any particular date, but Seller agrees to make delivery of the stored
Product to Buyer its priority.  Seller shall deliver the stored Product to
Buyer’s

 

 

3

--------------------------------------------------------------------------------


 

place of business (to that area designated by Buyer for receipt and storage of
the Product) located near Chancellor, South Dakota, as instructed by Buyer. 
Should Buyer want the stored Product delivered elsewhere, Seller will advise
Buyer of increase in cost due to additional transportation charges, if any,
prior to such delivery and Buyer shall pay such increase in cost if Buyer
desires to have the Product delivered to the alternative location. Seller shall
make all deliveries of Product during Buyer’s normal hours of operation.  Buyer
shall provide Seller with a proposed delivery schedule for both the new Product
and the stored Product on a week-by-week basis at least one week in advance of
the week of delivery.  Seller may alter Buyer’s delivery schedule upon a three
(3) day notice to Buyer.

 

                B.   Fuel-Related Surcharge. Upon delivery of the stored
Product, Buyer shall pay Seller any Fuel-Related Surcharge as defined in
Article IV, subsection C of the Initial Purchase Agreement.  The Fuel Related
Surcharge will be invoiced by Seller to Buyer at the time of delivery.  Any
state or local sales taxes payable on the Fuel Related Surcharge shall be
included in such invoices. All such invoices shall be paid to Seller by Buyer no
later than the last day of the month in the month immediately following the
month in which the invoices are received by Buyer from Seller.

 

                C.   Contents of Product.  Seller shall provide Product of such
quality as set forth in Article V, subsection B of the Initial Purchase
Agreement.

 

                D.   Examination of Goods.  Buyer has the right to examine the
Product upon receipt.  Buyer shall have a period often (10) days after receipt
of any particular delivery of Product in which to reject the Product or to
notify Seller of any claim for damages based on the condition, grade, quality or
quantity of the Product.  Any particular delivery of Product to Buyer shall be
deemed accepted by Buyer unless Seller receives notice pursuant to this
Article V.

 

ARTICLE VI

Seller’s Warranties

 

                                                A.            Availability of
Product. In the event that the all of the stored Product is not available to
Buyer as a result of Seller’s gross negligence or willful misconduct, Seller
will procure like Product from another source to fulfill all of Seller’s
obligations hereunder and Seller shall provide the same to Buyer for the price
set forth in this Agreement.  In the event Seller is unable to procure like
Product to fulfill its obligations, Seller will reimburse Buyer for the costs of
any replacement Product purchased by Buyer less the price set forth in this
Agreement. Seller shall further reimburse Buyer for any and all additional costs
associated with Buyer’s purchase of substitute Product including, but not
limited to increased costs of transportation.

 

 

4

--------------------------------------------------------------------------------


 

                                                B.            Quality of
Product. Seller shall, at all times, exert best efforts and all due diligence to
assure that the Product is suitable for the intended use by Buyer.  In addition,
Seller shall take all actions, within the control of Seller, to assure that the
quality of Product remains reasonably constant such that all Product shall be
suitable for Buyer’s intended use. For purposes of this Agreement, if the
delivered Product conforms with the requirements of Article IV and Article V
subsection C, above, it shall be considered suitable for Buyer’s intended use.
Seller shall not sell to Buyer any Product that does not comply with Article IV
and Article V subsection C, above.

 

                                                C.            Product
Unencumbered. Seller expressly warrants that the stored Product shall be, at all
time, free from any and all security interest, liens, and encumbrances, except
security interests in the Product granted to Buyer by Seller.

 

                                                D.            Authority. Seller
expressly warrants that the individual executing this Agreement on behalf of
Seller is frilly authorized to do so and that no further action or consent on
the part of Seller or any representative of Seller is necessary to bind Seller
to this Agreement and to allow enforcement of the terms and conditions of this
Agreement against Seller.

 

ARTICLE VII

Default

 

                                                A.            Events of Default.
The failure by Buyer or Seller to comply with any term, condition or obligation
arising under this Agreement shall constitute a default (“Default”). Upon
Default, the Non-defaulting Party shall give the Defaulting Party written notice
of the specific Default and shall allow Defaulting Party five (5) days to cure
the Default.

 

                                                B.            Remedies.  Upon an
uncured Default, Non-Defaulting Party shall be entitled at its discretion to
exercise any and all remedies available to it at law or in equity including, but
not limited to, termination of this Agreement without further notice and
recovery of general damages, consequential damages, any applicable injunctive
relief and costs (including reasonable attorneys’ fees). The Non-Defaulting
Party may also exercise its right to continue this Agreement upon notice to the
Defaulting Party, despite the default and any resulting recovery.

 

ARTICLE VIII

Insurance

 

                                                A.            Workers’
Compensation. Seller warrants to Buyer that all of Seller’s

 

 

5

--------------------------------------------------------------------------------


 

employees, who may make deliveries to or who may otherwise be on Buyer’s
property, shall be covered (if required) by applicable workers’ compensation
laws.

 

                                                B.            Automobile
Insurance. Seller agrees to carry insurance on its vehicles operating on Buyer’s
property in amounts satisfactory to Buyer.

 

                                                C.            Commercial General
Liability.  During the Term of this Agreement, Seller shall purchase and
maintain Commercial General Liability insurance with combined single limits of
not less than $1,000,000.00 and the policy shall be endorsed to require a thirty
(30) day advance written notice to Buyer of termination, cancellation or any
other material change to said policy.

 

                                                D.            Insurance on
Product.  Seller’s insurance provides coverage for three “piles” of Product at
$25,000 for each pile. Buyer may provide additional insurance coverage, at
Buyer’s option.

 

                                                E.             Proof of
Insurance.  Seller shall, on an annual basis or upon renewal, whichever period
of time is less, provide proof of the existence of the foregoing policies of
insurance to Buyer.

 

ARTICLE IX

Miscellaneous Provisions

 

                                                A.            Indemnification. 
Seller shall indemnify and hold harmless Buyer and its respective owners,
officers, managers, directors, other employees, agents, and assigns from any and
all claims, damages, liabilities, attorneys’ fees and expenses arising out of
Seller’s violation of any of the terms and conditions of this Agreement or any
and all claims, damages, liabilities, attorneys’ fees and expenses arising out
of any claim based upon the Product sold by Seller to Buyer or the acts or
omissions of Seller. In the same manner, Buyer shall hold Seller harmless for
any and all claims, damages, liabilities, attorneys’ fees and expenses arising
out of any claim based upon Buyer’s use of the Product, Buyer’s violation of any
of the terms and conditions of this Agreement, or the acts or omissions of
Buyer.

 

                                                B.            Expenses of
Enforcement.  If Buyer or Seller breaches or threatens to breach any of the
covenants described in this Agreement, then, in addition to any of the rights
and remedies which the Non-Breaching Party may have against the Breaching Party,
the Breaching Party will be liable to pay the Non-Breaching Party’s court costs
and reasonable attorneys fees incurred in enforcing this Agreement.

 

                                                C.            Severability.  If
any provision of this Agreement shall be held by a court of

 

 

6

--------------------------------------------------------------------------------


 

competent jurisdiction to be unenforceable or invalid, the remaining provisions
will remain in full force and effect. If any provision of this Agreement is held
to be overbroad as written, the provision shall be deemed amended to narrow its
application to the extent necessary to make it enforceable to the fullest extent
allowable.

 

                                                D.            Successors and
Assigns.  This Agreement shall inure to the benefit of, and be valid,
enforceable and binding upon, the beneficiaries, heirs, successors, assigns, and
transferees of both Seller and Buyer. Neither party may assign this Agreement
without the express written consent of the other party, such consent not to be
unreasonably withheld.

 

                                                E.             Presumptions.  In
construing the terms of this Agreement, no presumption shall operate in either
party’s favor as a result of counsel’s role in drafting this Agreement’s terms
or provisions.

 

                                                F.             Waiver of
Breach.  The waiver by Buyer or Seller of a breach of any covenant of this
Agreement shall not operate or be construed as a waiver of any subsequent or
later breach by Buyer or Seller.  No waiver by Buyer or Seller shall be
effective unless in writing.

 

                                                G.            Text Controls. 
The headings of paragraphs and sections are included solely for convenience. If
a conflict exists between any heading and the text of this Agreement, the text
shall control.

 

                                                H.            Governing Law. 
All rights and obligations arising out of or relating to this Agreement shall be
governed by and construed in accordance with the laws of the State of South
Dakota..

 

                                                I.              Force Majeure. 
Neither Seller or Buyer will be liable to the other for any failure or delay in
performance of any obligation under this Agreement due to events beyond its
control, including, but not limited to, fire, storm, flood, earthquake,
explosion, act of a public entity or terrorism, riots, civil disorders,
sabotage, strikes, lockouts, labor disputes, labor shortages, war, stoppages or
slowdowns initiated by labor, transportation embargoes, acts of God, or acts or
regulation or priorities of the federal, state or local government or branches
or agencies thereof.

 

 

7

--------------------------------------------------------------------------------


 

(Signature pages follow)

 

 

8

--------------------------------------------------------------------------------


 

                Dated this ____ day of February, 2008.

 

 

 

 

 

 

 

 

MUELLER PALLETS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Margaret E. Mueller

 

 

 

 

 

 

 

 

Margaret E. Mueller, Manager

 

STATE OF SOUTHDAKOTA

)

 

:

COUNTY OF MNNEHAHA

)

 

                On this 20th day of February, 2008, before me, the undersigned
officer, personally appeared, Margaret E. Mueller, who acknowledged herself to
be the Manager of Mueller Pallets, LLC, a South Dakota limited liability
company, and that she as such Manager, being authorized so to do, executed the
same for purposes therein contained.

 

                IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

 

 

/s/ Michelle DeJong

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

 

 

 

(SEAL)

 

 

 

My Commission Expires: Feb. 8, 2011

 

 

9

--------------------------------------------------------------------------------


 

                Dated this ____ day of February, 2008.

 

 

 

 

 

 

 

 

GREAT PLAINS ETHANOL, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rick Serie

 

 

 

 

 

 

 

 

Rick Serie, Manager

 

STATE OF SOUTH DAKOTA

)

 

:

COUNTY OF MINNEHAHA

)

 

                On this 20th day of February, 2008, before me, the undersigned
officer, personally appeared, Rick Serie, who acknowledged himself to be the
Manager of Great Plains Ethanol, LLC, a South Dakota limited liability company,
and that he as such Manager, being authorized so to do, executed the same for
purposes therein contained.

 

                IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

 

 

/s/ Michelle DeJong

 

 

 

 

 

 

Notary Public

 

 

 

 

 

 

 

 

 

(SEAL)

 

 

 

My Commission Expires: Feb. 8, 2011

 

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

“Initial Purchase Agreement”

 

 

11

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

                This Purchase Agreement (“Agreement”) is between Great Plains
Ethanol, LLC, a South Dakota limited liability company (the “Buyer”), with, for
purposes of this  Agreement, an address of 27716 462nd Ave., Chancellor, South
Dakota 57015 and Mueller Pallets, LLC, a South Dakota limited liability company
(the “Seller”), with, for the purposes of this Agreement, an address of 27059
Mueller Place, Sioux Falls, South Dakota 57108.

 

RECITALS

 

                WHEREAS, Seller is in the business of selling scrap wooden
pallets, wood chips  and related scrap wood products (collectively “Product”);

 

                WHEREAS, Seller wants to enter into a contract to sell Product
to Buyer;

 

                WHEREAS, Seller is ready, willing and able to sell the Product
to the Buyer under the terms outlined in this Agreement; and

 

                WHEREAS, Seller acknowledges and agrees that this Agreement does
not guarantee Buyer will purchase any Product beyond the minimum quantity
designated herein.

 

                NOW THEREFORE, in consideration of mutual covenants contained
herein, the parties agree as follows:

 

ARTICLE I

Quantity

 

                                                A.            Minimum and
Maximum Product Purchase. Commencing on December 1, 2007, Buyer commits to
purchase a minimum of one hundred fifty (150) tons of Product per day from
Seller for each business day except legal holidays (“Minimum Purchase Amount”).
Seller will deliver Product to Buyer only on regular business days. Buyer may
also close its facilities or cease operations at its facilities for up to twenty
(20) business days in any calendar year.  During these times, Buyer is not
required to purchase the Minimum Purchase Amount. If Buyer’s facility is closed
for more than twenty (20) days in any calendar year, however, Buyer will not be
excused from its obligation to purchase the Minimum Purchase Amount. The actual
amount of Product purchased will be based on an average per month. For instance,
Buyer may purchase one hundred twenty (120) tons of Product on one day, and one
hundred eighty (180) tons of Product on a

 

1

--------------------------------------------------------------------------------


 

succeeding day, but Buyer’s purchases of Product for any given month shall
average a minimum of one hundred fifty (150) tons of Product per day.

 

                Buyer shall also have a first right of refusal for all amounts
of Product produced by Seller in excess of the Minimum Purchase Amount. For all
such amounts in excess of the Minimum Purchase Amount, Seller shall notify Buyer
of the existence of those excess amounts and shall provide to Buyer an estimate
of such excess amounts and the date upon which those excess amounts will be
available for purchase by Buyer.  Buyer shall have three (3) business days from
the receipt of such notice to exercise its first right of refusal and to provide
notice to Seller of such exercise.  The pricing for all amounts purchased in
excess of the Minimum Purchase Amount shall be in accordance with, and shall not
deviate from, those prices set forth in Article IV, below.

 

                                                B.            Weekly Estimates
to Seller.  Buyer will provide weekly requests to Seller estimating the amount
of Product that Buyer will purchase in the following week. Buyer shall provide
this information to Seller no later than the Tuesday immediately preceding the
week in which the Product is to be delivered by Seller. Should the designated
request day fall on a legal holiday or other day in which Buyer’s office is not
open for general business, the request shall be submitted the next day which is
not a legal holiday or on which the Buyer’s office is open for general business.
The designated request day may be changed by agreement of the parties and lack
of such request from Buyer to Seller shall not, in any way, excuse Seller from
making available to Buyer the Minimum Purchase Amount.

 

ARTICLE II

Condition Precedent

 

                Seller agrees and acknowledges that this Agreement shall be
unenforceable against Buyer or Seller until such time as Buyer’s Board of
Managers approves and ratifies this Agreement.  The signing of this Agreement by
an authorized representative of Buyer is not to be construed as approval and
ratification by the Buyer’s Board of Managers. Seller agrees that upon Seller’s
execution of this Agreement, Seller’s commitment to supply Product to Buyer will
remain in effect for ninety (90) business days to enable Buyer to obtain all
financing it deems necessary, in its sole and absolute discretion, and to obtain
approval from Buyer’s Board of Managers. Should Buyer not obtain approval from
its Board of Managers within ninety (90) days after Seller’s execution of this
Agreement, Seller may — at its sole option — terminate this Agreement upon
written notice to Buyer.

 

2

--------------------------------------------------------------------------------


 

ARTICLE III

Term

 

                The Term of this Agreement shall be for a period of ten
(10) years, commencing on December 1, 2007 (“Term”).

 

ARTICLE IV

Price and Payment

 

                                                A.            Initial Purchase
Price — “Dry” Product. Buyer shall pay to Seller $38.00 per ton (“Purchase
Price”) of “dry” “2” minus” Product delivered to Buyer. The Purchase Price shall
include handling, shipping and all similar charges, unless the Fuel-Related
Surcharge, below, is applicable at any given time.  In such instance the
Purchase Price shall be altered accordingly.  This material shall be less than
fifteen percent (15%) moisture to be considered “dry” material.

 

                                               
i.                                          Buyer and Seller agree that the
first twenty (20) loads of “dry” Product delivered to Seller by Buyer will be
weighed and the average of those loads used as the tonnage for all subsequent
loads delivered by Buyer to Seller.  Buyer shall have the right to weigh
additional loads in the same manner as set forth above at such times and
intervals as deemed necessary by Buyer.  In the event subsequent weights deviate
from the initial weighing and averaging, Buyer and Seller shall adjust
subsequent deliveries accordingly.

 

                                                B.            Initial Purchase
Price “Wet” Product. The Purchase Price for “2” minus” “wet” Product shall be
$35.00 per ton delivered. The tonnage for a wet load will be the average tonnage
for a “dry” load as set forth above, with Seller paying $3.00 per ton less for a
“wet” load.  This material shall be between 15% to 50% moisture to be considered
“wet” material. Absent written direction from Buyer to the contrary, no more
than twenty-five (25%) of the total Product delivered to Buyer in any given
month shall be “wet” Product, unless approved by Buyer.

 

                                                C.            Fuel Related
Surcharge.  In the event that the price of diesel fuel, as used by the Seller,
exceeds $3.25 per gallon, then, and only as to loads delivered during the time
of diesel fuel prices in excess of $3.25 per gallon, a surcharge shall be added
to the Purchase Price for each such load (“Fuel-Related Surcharge”). The
Fuel-Related Surcharge shall be added at a rate of $17.50 per load for each
whole increment of $0.25 per gallon of diesel fuel in excess of $3.25 per
gallon. For example, the Fuel-Related Surcharge will be calculated as follows:
$3.26 - $3.50 per gallon= $17.50 per load; $3.51 - $3.76 per gallon = $35.00 per
load; $3.77 - $4.02 per gallon = $52.50 per load; $4.03 - $4.28 per gallon =
$70.00 per load; $4.29 - $4.54 per gallon = $87.50 per load etc.

 

3

--------------------------------------------------------------------------------


 

                                                D.            Adjustment to
Purchase Price. No adjustment (other than the Fuel-Related Surcharge) to the
Purchase Price for any Product shall be made during the first three (3) years of
the Term of this Agreement. On January 1, 2011 and on January 1 of each
succeeding year of the remainder of the Term of this Agreement (“Price 
Adjustment Date”), the Purchase Price for Product may, by mutual agreement of
the parties, be increased by a maximum of four percent (4%) per year, but only
upon sufficient proof from Seller to Buyer that Seller’s costs of raw materials
has increased over the twelve (12) month period prior to the Price Adjustment
Date.  Such proof shall be submitted to Buyer on the 15th day of December prior
to the next Price Adjustment Date.  It is the intent of the parties that the
Purchase Price only be adjusted in accordance with the actual increase in raw
materials cost to the Seller.  However, in no instance shall the adjustment to
the Purchase Price exceed four percent (4%) on any one Price Adjustment Date.

 

                For instance, if Seller demonstrates (by providing invoices,
statements, bills, or otherwise) that Seller’s cost of raw materials increased
by two percent (2%) over a twelve (12) month period prior to a Price Adjustment
Date, then the Purchase Price shall be increased by a like two percent (2%).  If
Seller similarly demonstrates that Seller’s cost of raw materials increased by
six percent (6%) over a twelve (12) month period prior to a Price Adjustment
Date, the Purchase Price shall be increased, but only by the maximum four
percent (4%) agreed to hereunder.

 

                                                E.             Payment.  Seller
shall invoice Buyer for the Product delivered on a monthly basis. Buyer shall
pay the invoices, in full, within thirty (30) days of receipt.

 

ARTICLE V

Delivery of Product and Examination of Goods

 

                                                A.            Delivery of
Product. Seller shall deliver the Product to Buyer’s facility located near
Chancellor, South Dakota. Should Buyer want the Product delivered elsewhere,
Seller will advise Buyer of increase in cost due to additional transportation
charges, if any, prior to such delivery and Buyer shall pay such increase in
cost if Buyer desires to have the Product delivered to the alternative location.
Seller shall make all deliveries of Product during Buyer’s normal hours of
operation.  Seller shall provide Buyer a delivery schedule on a week-by-week
basis at least one week in advance of the week of delivery.  Buyer may alter
Seller’s delivery schedule upon a three (3) day notice to Seller.

 

4

--------------------------------------------------------------------------------


 

                                                B.            Contents of
Product.  Seller shall provide Product of such quality as required by Buyer and
any rules, ordinances, regulations, or laws that govern the operation of the
business of Buyer and its fuel grade ethanol production facility.  Without
limiting the generality of the foregoing, Seller shall not deliver any Product
that includes non-approved materials such as plastics, treated woods (i.e. green
treated wood), railroad ties, treated pilings, painted wood, stained wood, or
any other wood which contains petroleum products or other chemicals which do not
occur naturally in wood.  Buyer acknowledges, however, that Seller has
previously provided a sample of Product for a test burn by Buyer.  The sample
provided by Seller was sufficient to meet or exceed Buyer’s requirements.  As
long as Seller continues to provide Product at least equivalent to that provided
in the sample, Seller shall be in compliance with the terms of this paragraph. 
However, Buyer shall have the right, in its sole and absolute discretion, to
conduct similar test burns to confirm that the quality of the Product continues
to meet or exceed Buyer’s requirements for its compliance with state and federal
statutes, regulations, and rules, as the case may be.  Buyer agrees to provide
Seller with the results from the first test bum as well as the results of any
subsequent test burns conducted by Buyer.

 

                                                C.            Examination of
Goods. Buyer has the right to examine the Product upon receipt.  Buyer shall
have a period of 10 days after receipt of any particular delivery of Product in
which to reject the Product or to notify Seller of any claim for damages based
on the condition, grade, quality or quantity of the Product. Any particular
delivery of Product to Buyer shall be deemed accepted by Buyer unless Seller
receives notice pursuant to this Article V.

 

ARTICLE VI

Seller’s Warranties

 

                                                A.            Availability of
Product. Seller expressly warrants that it will maintain and have readily
available, upon an order by Buyer, up to 150 ton of Product per day on average.
Seller further warrants that if it fails to maintain a sufficient quantity of
Product to satisfy Buyer’s requirement of 150 ton per day on average, it will
procure like Product from another source to satisfy Buyer’s requirements and
Seller shall provide the same to Buyer for the price set forth in this
Agreement.  Seller will reimburse Buyer for the costs of any replacement Product
purchased by Buyer less the price set forth in this Agreement. Seller shall
further reimburse Buyer for any all additional costs associated with Buyer’s
purchase of substitute Product including, but not limited to increased costs of
transportation.

 

                                                B.            Quality of
Product.  Seller shall, at all times, exert best efforts and all due

 

5

--------------------------------------------------------------------------------


 

diligence to assure that the Product is suitable for the intended use by Buyer. 
In addition, Seller shall take all actions, within control of Seller, to assure
that the quality of Product remains reasonably constant such that all deliveries
of Product shall be suitable for Buyer’s intended use.  For purposes of this
Agreement, if the delivered Product conforms with the type required by this
Agreement — i.e., “2 inch minus” with no more than twenty-five percent (25%)
“wet” without Buyer’s approval — it shall be considered suitable for Buyer’s
intended use. Seller shall not deliver any Product that does not comply with
Article V, Section B, above.

 

                                                C.            Product
Unencumbered.  Seller expressly warrants that the Product shall be, at all time,
free from any and all security interest, liens, and encumbrances.

 

                                                D.            Risk of Loss. 
Seller expressly warrants that it shall bear any and all risks of loss until
such time as the Product is delivered to or received by Buyer and is accepted by
Buyer in accordance with Article V above.

 

                                                E.             Authority. 
Seller expressly warrants that the individual executing this Agreement on behalf
of Seller is fully authorized to do so and that no further action or consent on
the part of Seller or any representative of Seller is necessary to bind Seller
to this Agreement and to allow enforcement of the terms and conditions of this
Agreement  against Seller.

 

ARTICLE VII

Default

 

                                                A.            Events of
Default.  The failure by Buyer or Seller to comply with any term, condition or
obligation arising under this Agreement shall constitute a default (“Default”). 
Upon Default, the Non-defaulting Party shall give the Defaulting Party written
notice of the specific Default and shall allow Defaulting Party five (5) days to
cure the Default.

 

                                                B.            Remedies.  Upon an
uncured Default, Non-Defaulting Party shall be entitled at its discretion to
exercise any and all remedies available to it at law or in equity including, but
not limited to, termination of this Agreement without further notice and
recovery of general damages, consequential damages, any applicable injunctive
relief and costs (including reasonable attorneys’ fees). The Non-Defaulting
Party may also exercise its right to continue this Agreement upon notice to the
Defaulting Party, despite the default and any resulting recovery.

 

6

--------------------------------------------------------------------------------


 

ARTICLE VIII

Insurance

 

                                                A.            Workers’
Compensation.  Seller warrants to Buyer that all of Seller’s employees, who may
make deliveries to or who may otherwise be on Buyer’s property, shall be covered
(if required) by applicable workers’ compensation laws.

 

                                                B.            Automobile
Insurance.  Seller agrees to carry insurance on its vehicles operating on
Buyer’s property in amounts satisfactory to Buyer.

 

                                                C.            Commercial General
Liability.  During the Term of this Agreement, Seller shall purchase and
maintain Commercial General Liability insurance with combined single limits of
not less than $1,000,000.00 and the policy shall be endorsed to require a thirty
(30) day advance written notice to Buyer of termination, cancellation or any
other material change to said policy.

 

                                                D.            Proof of
Insurance. Seller shall, on an annual basis or upon renewal, whichever period of
time is less, provide proof of the existence of the foregoing policies of
insurance to Buyer.

 

ARTICLE IX

Miscellaneous Provisions

 

                                                A.            Indemnification. 
Seller shall indemnify and hold harmless Buyer and its respective owners,
officers, managers, directors, other employees, agents, and assigns from any and
all claims, damages, liabilities, attorneys’ fees and expenses arising out of
Seller’s violation of any of the terms and conditions of this Agreement or any
and all claims, damages, liabilities, attorneys’ fees and expenses arising out
of any claim based upon the Product sold by Seller to Buyer or the acts or
omissions of Seller.  In the same manner, Buyer shall hold Seller harmless for
any and all claims, damages, liabilities, attorneys’ fees and expenses arising
out of any claim based upon Buyer’s use of the Product, Buyer’s violation of any
of the terms and conditions of this Agreement, or the acts or omissions of
Buyer.

 

                                                B.            Expenses of
Enforcement.  If Buyer or Seller breaches or threatens to breach any of the
covenants described in this Agreement, then, in addition to any of the rights
and remedies which the Non-Breaching Party may have against the Breaching Party,
the Breaching Party will be liable to pay the Non-Breaching Party’s court costs
and reasonable attorneys fees incurred in enforcing this Agreement.

 

7

--------------------------------------------------------------------------------


 

                                                C.            Severability.  If
any provision of this Agreement shall be held by a court of competent
jurisdiction to be unenforceable or invalid, the remaining provisions will
remain in full force and effect. If any provision of this Agreement is held to
be overbroad as written, the provision shall be deemed amended to narrow its
application to the extent necessary to make it enforceable to the fullest extent
allowable.

 

                                                D.            Successors and
Assigns. This Agreement shall inure to the benefit of, and be valid, enforceable
and binding upon, the beneficiaries, heirs, successors, assigns, and transferees
of both Seller and Buyer. Neither party may assign this Agreement without the
express written consent of the other party, such consent not to be unreasonably
withheld.

 

                                                E.             Presumptions.  In
construing the terms of this Agreement, no presumption shall operate in either
party’s favor as a result of counsel’s role in drafting this Agreement’s terms
or provisions.

 

                                                F.             Waiver of
Breach.  The waiver by Buyer or Seller of a breach of any covenant of this
Agreement shall not operate or be construed as a waiver of any subsequent or
later breach by Buyer or Seller. No waiver by Buyer or Seller shall be effective
unless in writing.

 

                                                G.            Text Controls. 
The headings of paragraphs and sections are included solely for convenience.  If
a conflict exists between any heading and the text of this Agreement, the text
shall control.

 

                                                H.            Governing Law. 
All rights and obligations arising out of or relating to this Agreement shall be
governed by and construed in accordance with the laws of the State of South
Dakota.

 

                                                I.              Force Majeure.
Neither Seller or Buyer will be liable to the other for any failure or delay in
performance of any obligation under this Agreement due to events beyond its
control, including, but not limited to, fire, storm, flood, earthquake,
explosion, act of a public entity or terrorism, riots, civil disorders,
sabotage, strikes, lockouts, labor disputes, labor shortages, war, stoppages or
slowdowns initiated by labor, transportation embargoes, acts of God, or acts or
regulation or priorities of the federal, state or local government or branches
or agencies thereof.

 

 

 

 

(signature pages follow)

 

8

--------------------------------------------------------------------------------


 

         Dated this 27th day of December, 2006.

 

 

 

MUELLER PALLETS, LLC

 

 

 

 

 

 

 

 

By:

/s/ Margaret E. Mueller

 

 

 

Margaret E. Mueller, Manager

 

 

STATE OF SOUTH DAKOTA

)

 

 

:

 

COUNTY OF MINNEHAHA

)

 

 

 

                On this 27th day of December, 2006, before me, the undersigned
officer, personally appeared, Margaret E. Mueller, who acknowledged herself to
be the Manager of Mueller Pallets, LLC, a South Dakota limited liability
company, and that she as such Manager, being authorized so to do, executed the
same for purposes therein contained.

 

                IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

 

/s/ Crystal Hoek

 

 

Notary Public

 

 

 

 

 

 

(SEAL)

 

My Commission Expires: May 19, 2012

 

9

--------------------------------------------------------------------------------


 

                Dated this 27 day of December, 2006.

 

 

GREAT PLAINS ETHANOL, LLC

 

 

 

 

By:

 /s/ Rick Serie

 

 

Rick Serie, Manager

 

 

STATE OF SOUTH DAKOTA

)

 

 

:

 

COUNTY OF MINNEHAHA

)

 

 

 

              On this 27th day of December, 2006, before me, the undersigned
officer, personally appeared, Rick Serie, who acknowledged himself to be the
Manager of Great Plains Ethanol, LLC, a South Dakota limited liability company,
and that he as such Manager, being authorized so to do, executed the same for
purposes therein contained.

 

                IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

 

/s/ Crystal Hoek

 

 

Notary Public

 

 

 

 

 

 

(SEAL)

 

My Commission Expires: May 19, 2012

 

 

10

--------------------------------------------------------------------------------


 

APPROVAL BY GREAT PLAINS ETHANOL, LLC BOARD OF MANGERS

 

                Pursuant to Article II above, this Agreement is approved and
ratified by the Board of Managers of Great Plains Ethanol, LLC this        day
of                              , 200  .

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

11

--------------------------------------------------------------------------------